This case is before the court on motion of appellee to affirm on certificate because of the failure of appellant to file the transcript within the time provided by law. *Page 280 
The record discloses that the trial court rendered final judgment on August 1, 1932. Appellant's motion for a new trial was overruled on the 24th day of August, 1932, at which time notice of appeal was given. On the 15th day of September, 1932, appellant perfected her appeal by filing the statutory affidavit in lieu of an appeal bond. The time within which the transcript should have been filed in the Court of Civil Appeals expired October 23, 1932. Revised Statutes, article 1839, as amended in 1931 (Vernon's Ann.Civ.St. art. 1839). Appellee filed his motion to affirm on certificate January 17, 1933, during the term to which appellant's appeal was returnable.
Under the provisions of Revised Statutes, article 1841, the appellee is entitled to have the judgment of the trial court affirmed. Article 1841, Revised Statutes; 3 Tex.Jur. 737; Scottish Union  Nat. Ins. Co. v. Clancey, 91 Tex. 467, 44 S.W. 482; Snelling v. Security Trust Co. (Tex.Civ.App.) 288 S.W. 241; Burton v. Sells (Tex.Civ.App.) 202 S.W. 357; Wagley v. Wagley (Tex.Civ.App.) 1 S.W.2d 917; Dandridge v. Masterson,105 Tex. 511, 152 S.W. 166; Woodfin v. Hulen (Tex.Civ.App.) 13 S.W.2d 390.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.